 

 

US, DISTRICT COURT
UNITEDS EA TESSSISERIGT COURT
EASTERN DISTRICT OF WISCONSIN
22-FEB- 23 ACE 3e
UNITED STATES OF AMERICA, xy cae 9 oAlip
wa ‘

RE
tues Soe FE

 

Plaintiff, a “
Vv. Case No. 21-CR
[18 U.S.C. §§ 922(g)(1) & 924(a)(2)]
JESSE D. GRAYSON, JR.,

Defendant.

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:

1. On or about August 8, 2020, in the State and Eastern District of Wisconsin,

JESSE D. GRAYSON, JR.,
knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been

transported in interstate commerce, the possession of which was therefore in and affecting

commerce.
2. The firearm is more fully described as a Taurus, model G2C, 9mm pistol, bearing
serial number TMR90042.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:21-cr-00044-LA Filed 02/23/21 Page 1of3 Document 1

 

 

 
 

 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:

1. On or about August 30, 2020, in the State and Eastern District of Wisconsin,
JESSE D. GRAYSON, JR.,
knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been

transported in interstate commerce, the possession of which was therefore in and affecting

 

commerce.
2. The firearm is more fully described as a Taurus, model G2C, 9mm pistol, bearing
serial number TMD65081.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

 

 

 

Case 2:21-cr-00044-LA Filed 02/23/21 Page 2o0f3 Document 1 |
 

 

FORFEITURE NOTICE
Upon conviction of the offenses in violation of Title 18, United States Code, Section
922(g)(1) set forth in this Indictment, the defendant, Jesse D. Grayson, Jr., shall forfeit to the
United States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), any firearms and ammunition involved in the knowing violation of
Section 922(g)(1), including, but not limited to: a Taurus, model G2C, 9mm pistol, bearing serial
number TMD65081 and a Taurus, model G2C, 9mm pistol, bearing serial number TMR90042.

A TRUE BILL:

   

 

Mayet ® MLA

ty RICHARD G. FROHLING
Acting United States Attorney

Ww

Case 2:21-cr-00044-LA Filed 02/23/21 Page 3 of 3 Document 1
